Citation Nr: 1438673	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for a headache disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for joint pain disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for recurrent sinus infections, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

5.  Entitlement to service connection for a memory loss disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

6.  Entitlement to service connection for a weight gain disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

7.  Entitlement to service connection for a fatigue disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

8.  Entitlement to service connection for a recurrent kidney stone disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

9.  Entitlement to service connection for a muscle pain disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

10.  Entitlement to service connection for an ulcer disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

11.  Entitlement to service connection for gastrointestinal disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

12.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 27, 1988 to December 29, 1988; and from January 16, 1991 to March 30, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which denied the benefits sought on appeal. 

In May 2010, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  At that time, the parties to the hearing clarified that a separately appealed claim-denied in the November 2006 rating decision-for service connection for "Gulf War syndrome (unspecified)" was not actually a claim on appeal, as this was instead, the inherent basis of the claims for service connection for all of the claimed disorders listed in the issues above on page one.

This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Veteran asserts entitlement to service connection for the 12 claimed disorders listed on page one above primarily on the basis that each one is a qualifying chronic disability under 38 C.F.R. § 3.317 . 

For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1); 76 Fed. Reg. 81,834-01 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  Since the Board's last remand, VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).  

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Presumptive service connection has been established for functional gastrointestinal disorders.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 38 C.F.R. 3.317(a)(2)(i)(B)(3).

Notably, entitlement to the presumption of service connection allowed under those provisions entails meeting several requirements detailed in 38 C.F.R. § 3.317 . Among those requirements is one that the Veteran be a "Persian Gulf Veteran", which is defined as a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  Under 38 C.F.R. § 3.317(d)(2), the Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2). 

Thus, as a threshold matter, entitlement to service connection for a condition under the presumption provided under 38 C.F.R. § 3.317 requires the Veteran to have had active service within the geographic area of the Southwest Asia theater of operations as defined above during the Persian Gulf War. 

The Veteran has provided somewhat inconsistent information with respect to duty stations to which he was assigned while serving during the Persian Gulf War. During an August 2006 VA examination (under Gulf War Guidelines), the Veteran stated only that he had served in Saudi Arabia for three months from January to March 1991 with an amphibious construction battalion.  During an August 2006 VA examination for mental disorders the Veteran reported that during Desert Storm he was called up and served all over the area on his ship, reporting one Scud attack that did not hit his ship.  During a May 2010 Travel Board hearing, the Veteran testified that he was on a ship just about the entire time he served during the Persian Gulf War period of active service, but also landed and spent two days in the United Arab Emirates, and went to different ports before flying out of Bahrain.

The Board observes that the Veteran's personnel file was obtained as ordered by the previous remand.  Unfortunately, the contents did not resolve the question as to whether the Veteran actually served on land or in the airspace above Southwest Asia during Desert Storm.

The agency of original jurisdiction relied on an article, presumably from the internet, indicating the Veteran's unit was not deployed in February 1991 to March 1991 (when the Veteran's DD Form 214 indicates he was in Saudi Arabia) in support of Operation Desert Storm.  However, the internet article is not dispositive in finding whether the Veteran had inland service in Southwest Asia.  Thus, the Board finds, as the Veteran's claim hinges on whether he should be afforded the presumptions concerning Undiagnosed Illness claims, that the question should be further researched through official sources.

If the Veteran's service in Southwest Asia is verified, he should be afforded the necessary medical examinations.  The Board observes that the Veteran was afforded examinations by the agency of original jurisdiction in August 2012.  It is unclear why these examinations were ordered when the Veteran's service has not yet been established.  In fact, the VA examination order indicated that the Veteran's service necessitated a request to the Joint Services Records Research Center (JSRRC) in order to be established.  However, there is no indication in the claims file that such development was accomplished.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from August 2012 at the Houston VA Medical Center and/or Beaumont VA Community Based Outpatient Clinic (CBOC).

2.  The agency of original jurisdiction shall make a request to JSRRC with all relevant information concerning the Veteran's cited service in Saudi Arabia from February 4, 1991, to March 9, 1991, to determine if he served in the Southwest Asia theater of operations, to include the airspace above.

3.  If and only if the Veteran's service in Southwest Asia is corroborated, the Veteran should be afforded a VA examination to determine if any of his claimed disabilities meet the criteria pertaining for service connection.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

